DETAILED ACTION
This Office action is in response to the application filed on February 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020, 03/19/2021, 04/12/2021, 06/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on February 28, 2020.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-19, 21, 23-26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler et al. (U.S. Pub. No. 2010/0052421 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Schindler discloses a method (Fig. 1) comprising: transmitting multi-phase pulse power (Para. 0014-0017) from power sourcing equipment (Powered source equipment (PSE) 30) to a powered device (Powered devices (PD) 40(a)-40(d)) in a data center (Para. 0014-0017), wherein the multi-phase pulse power comprises multiple phases of power delivered in a sequence of pulses defined by alternating low direct current voltage states and high direct current voltage states (Figs. 1-2, Para. 0017-0030); and synchronizing the pulses at the power sourcing equipment with the pulses at the powered device (Figs. 1-2, Para. 0017-0030).

In re claim 2, Schindler discloses (Fig. 1) wherein the power sourcing equipment (Powered source equipment (PSE) 30) transmits said multi-phase pulse power to a plurality of powered devices (Powered devices (PD) 40(a)-40(d), Para. 0014-0017) and wherein the powered devices are installed in one or more racks in the data center (See Fig. 1).

In re claim 3, Schindler discloses wherein said multi-phase pulse power is transmitted over a distance of less than fifty meters between the power sourcing equipment and the powered device (Para. 0014-0030).

In re claim 4, Schindler discloses wherein said synchronizing the pulses at the power sourcing equipment with the pulses at the powered device comprises transmitting a synchronization signal out of band from said multi-phase pulse power (Para. 0014-0032).

In re claim 5, Schindler discloses wherein said out of band synchronization signal comprises an analog waveform corresponding to a desired state of an isolation switch at the powered device (Para. 0014-0030, 0038-0041).

In re claim 6, Schindler discloses wherein said multi-phase pulse power is transmitted on at least two wire pairs in a cable and synchronization information is transmitted on another wire in the cable (Para 0014-0017).

In re claim 7, Schindler discloses wherein said multi-phase pulse power is transmitted on at least two conductor pairs in a printed circuit board and synchronization information is transmitted on another conductor in the printed circuit board (Para. 0014-0030, 0038-0042).

In re claim 10, Schindler discloses wherein said multi-phase pulse power comprises three phases operating at 67% duty cycle (Para. 0017-0030).

In re claim 11, Schindler discloses wherein each of said phases carries one-half of a powered device load current (Para. 0014-0030).

In re claim 12, Schindler discloses wherein said multi-phase pulse power comprises four phases with each of said phases carrying one-third of a powered device load current (Para. 0014-0030).

In re claim 13, Schindler discloses wherein one of said four phases is lost and each of the remaining phases adjusts to carry one-half of said powered device load current (Para. 0014-0030).

In re claim 14, Schindler discloses wherein said multi-phase pulse power comprises three-phase pulse power transmitted from the power sourcing equipment to the powered device and wherein said three-phase pulse power is converted to two-phase pulse power at the powered device for powering a plurality of loads at the powered device (Para. 0014-0030).

In re claim 15, Schindler discloses a method (Fig. 1) comprising: receiving multi-phase pulse power (Para. 0014-0017) at a powered device (Powered devices (PD) 40(a)-40(d)) installed in a rack in a data center environment (Para. 0014-0017), wherein the multi-phase pulse power comprises multiple phases of power delivered in a sequence of pulses defined by alternating low direct current voltage states and high direct current voltage states (Figs. 1-2, Para. 0017-0030); and transmitting said multi-phase pulse power to a plurality of loads at the powered device (Figs. 1-2, Para. 0017-0030).

In re claim 16, Schindler discloses wherein said multi-phase pulse power received at the powered device and said multi-phase pulse power transmitted to said plurality of loads each comprises a different number of phases (Para. 0014-0030).

In re claim 17, Schindler discloses (Fig. 1) wherein transmitting said multi-phase pulse power to said plurality of loads comprises distributing said multi-phase pulse power across a line card using bonded bus bar structures (Para. 0014-0030).

In re claim 18, Schindler discloses (Fig. 1) wherein said bonded bus bar structures are operable to distribute over 100 watts of power (Para. 0014-0030).

In re claim 19, Schindler discloses wherein transmitting said multi-phase pulse power to said plurality of loads comprises transmitting said multi-phase pulse power over a distance of less than five meters (Para. 0014-0030).

In re claim 21, Schindler discloses synchronizing said pulses over a conductor separate from conductors carrying said multi-phase pulse power (Para. 0014-0032).

In re claim 23, Schindler discloses (Fig. 1) a power distribution system (100) comprising: power sourcing equipment (Powered source equipment (PSE) 30) for transmitting multi-phase pulse power, wherein the multi-phase pulse power comprises multiple phases of power delivered in a sequence of pulses defined by alternating low direct current voltage states and high direct current voltage states (Figs. 1-2, Para. 0017-0030); a powered device (Powered devices 40(a)-40(d)) for receiving said multi-phase pulse power; and a cable for transmitting said multi-phase pulse power from the power sourcing equipment to the powered device over a distance less than fifty meters (Para. 0014-0030).

In re claim 24, Schindler discloses (Fig. 1) wherein the cable comprises at least two wire pairs for transmitting at least two of said phases and at least one wire for transmitting a control signal comprising pulse synchronization information for synchronizing the pulses at the power sourcing equipment with the pulses at the powered device (Para. 0014-0030).

In re claim 25, Schindler discloses (Fig. 1) an access point operable to receive said multi-phase pulse power from the power sourcing equipment and power an array of access points (Para. 0014-0030).

In re claim 26, Schindler discloses wherein the access point is operable to transmit one of said multi-phase power and Power over Ethernet (PoE) to each access point in said access point array (Para. 0014-0030).

In re claim 28, Schindler discloses a method (Fig. 1) comprising: transmitting pulse power (Para. 0014-0017) from power sourcing equipment (Powered source equipment (PSE) 30) to a powered device (Powered devices 40(a)-40(d)) in a data center (Para. 0014-0017), wherein the pulse power is delivered in a sequence of pulses defined by alternating low direct current voltage states and high direct current voltage states; and synchronizing the pulses at the power sourcing equipment with the pulses at the powered device (Figs. 1-2, Para. 0017-0030); wherein said synchronizing the pulses at the power sourcing equipment with the pulses at the powered device comprises transmitting a synchronization signal out of band from the pulse power (Para. 0014-0032).

In re claim 29, Schindler discloses wherein the out of band synchronization signal comprises an analog waveform corresponding to a desired state of an isolation switch at the powered device (Para. 0014-0030, 0038-0041).

In re claim 30, Schindler discloses wherein the pulse power is transmitted on at least two wire pairs in a cable and synchronization information is transmitted on another wire in the cable (Para. 0014-0030, 0038-0041).

In re claim 31, Schindler discloses wherein the pulse power is transmitted on at least two Printed Circuit Board (PCB) traces on a PCB and synchronization information is transmitted on another trace on one of the PCB, another PCB, or an auxiliary cable (Para. 0014-0030, 0038-0042).

Allowable Subject Matter
Claims 8-9, 20, 22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 8, the prior art of record fails to disclose or suggest “wherein synchronizing the pulses comprising synchronizing a power sourcing equipment modulator switch with a powered device demodulator switch for each of said multiple phases of power” in combination with other limitations of the claim. Claim 9 depend directly or indirectly from claim 8 and is, therefore, also objected at least for the same reasons set above.

Regarding to claim 20, the prior art of record fails to disclose or suggest “wherein each of said plurality of loads receives power from a Point-of Load (PoL), wherein the PoL receives power from a multi- phase pulse power demodulator and a low voltage power source for initialization” in combination with other limitations of the claim. 

Regarding to claim 22, the prior art of record fails to disclose or suggest “performing a safety test on each of said phases of power with power sourcing equipment at the powered device at a rack level and performing a limited safety test on each of said phases of power between components at the powered device” in combination with other limitations of the claim.

Regarding to claim 27, the prior art of record fails to disclose or suggest “wherein the access point comprises at least one offload engine for offloading processing for one or more applications” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838